                      Case 1:20-cv-08429-ALC Document 36 Filed 08/16/21 Page 1 of 1




                                              THE CITY OF NEW YORK                                          William A. Grey
                                                                                                              Senior Counsel
Georgia Pestana                              LAW DEPARTMENT                               Labor & Employment Law Division
Corporation Counsel                              100 CHURCH STREET                                     phone: (212) 356-1181
                                                                                          fax: (212) 356-1189(not for service)
                                                 NEW YORK, NY 10007                                email:wgrey@law.nyc.gov
                                                                      August 16, 2021

         VIA ECF
         Honorable Andrew L. Carter, JR.
         United States District Judge
         United States District Court
         Southern District of New York
         40 Foley Square, Room 435
         New York, New York 10007

                          Re: Doe v. City of New York, et al.
                              Docket No. 20-CV-8429 (ALC)(OTW)

         Dear Judge Carter:

                         I am a Senior Counsel in the office of Georgia Pestana, Corporation Counsel of
         the City of New York, attorney for the Defendant City of New York (“City”) in the above-
         referenced action. Currently, the deadline for the Defendant City of New York to file their
         motion to dismiss is today. After finishing the brief, I have been unable to come under the 25
         page limit for briefs found in Your Honor’s individual rules at section 2(B). My brief, as written,
         is 28 pages long.

                         The Defendant respectfully requests that the brief filing this evening be enlarged
         to allow for 28 pages. The Defendant included both the motion to dismiss and the motion
         concerning Plaintiff’s request to proceed pseudonymously in the same brief. While this allows
         for judicial economy it was not possible to put forth all of the necessary arguments in the 25 page
         limit.

                         Accordingly, the Defendants respectfully request that they be allowed to file a
         brief that exceeds Your Honor’s page limitations by three pages.

                                                                      Respectfully submitted,
                                                                             /s/
                                                                      William A. Grey
                                                                      Senior Counsel
